It is my great pleasure, in my personal capacity as well as on behalf of the Government and the people of the Republic of the Sudan, to convey my desire for the successful outcome of these deliberations during this important session of the General Assembly. Our agenda is one of hope for a better and more prosperous future. We must consider the issues of peace and security, development, human rights, and humanitarian matters in particular.
It is also my pleasure to express my congratulations to Mr. Peter Thomson, President of the General Assembly at its seventy-first session. I would also like to express our gratitude to Mr. Mogens Lykketoft for the skilful and wise manner in which he led the work of the Assembly at the previous session.
The high-level general debate of this session is taking place under the theme “The Sustainable Development Goals: a universal push to transform our world”. That reflects the interest of the United Nations in realizing the hopes and aspirations of our countries and our peoples, in achieving sustainable development and prosperity for future generations, in eradicating poverty and disparities among people, and in protecting our planet and promoting sustainable development through international partnerships, where all stakeholders are involved. We hope that all stakeholders will respect their commitments to achieve that objective in order to avoid the repercussions of poverty, for we are aware that poverty, regardless of where it is, threatens prosperity throughout the world.
My country today reaffirms its unwavering commitment to the principles enshrined in the Charter of the United Nations. We reaffirm our interest in the need to continue efforts to reform this institution and develop its structures. We hope that the regional coalitions calling for General Assembly and Security Council reform do not go unheeded, so that the United Nations can truly become a platform for the implementation of international legality and a guarantor of justice and development throughout our world. I would like to reaffirm my country’s commitment to dialogue with the international community aimed at strengthening values such as international justice and the fight against impunity through international mechanisms that are neither selective nor politicized.
In our view it is clear that the Rome Statute of the International Criminal Court (ICC), which should seek to enforce justice throughout the world, in fact hinders peace in its practical reality. That can be seen in the regions where it undertakes action, particularly in Africa. The African States therefore call for the drafting of a plan to collectively withdraw from the ICC. It is crucial that a distinction be drawn between justice and the politicization of justice.
To achieve peace, we have to strive to work together. This is one of our favourite topics. I would like to express our gratitude to all those who have endeavoured to achieve this very noble objective. Furthermore, I can confirm that we are going to knock on every single door of peace, and dialogue will be the only solution. Accordingly, my Government has spared no effort to ensure that peace prevails. Today, we are strengthening our social fabric and continuing our efforts aimed at rebuilding my country.
Thanks to God and thanks to the determination of my country and of the loyal people of the Sudan, Darfur has become a safe region, where peace and security have prevailed. The United Nations is a witness to this fact. The Government of the Sudan calls for the implementation of the plan for the withdrawal of the African Union-United Nations Hybrid Operation in Darfur (UNAMID). I would like to reaffirm from this high rostrum that the Government of the Sudan reiterates its call to have UNAMID forces withdraw, for there are no more reasons for their presence there. Those forces could be deployed elsewhere to serve to consolidate peace in the parts of the world that truly need it.
The theme of the general debate of this session is “The Sustainable Development Goals: a universal push to transform our world”. To achieve the objectives, purposes and principles implicit in this theme, we need to act together.
We also need to act together to achieve genuine momentum in bridging the food gap around the world. In this regard, I would like to recall the food security initiative launched by the President of the Republic, Mr. Omar Hassan Al-Bashir, during the third Arab Economic and Social Development Summit, in 2013. This initiative, which was subsequently adopted at the Sharm El-Sheikh summit in 2016, serves as one of the pillars for food security around the world. I call upon the United Nations and all specialized agencies to carry out the necessary studies to ensure the success of this initiative. We in the Sudan possess the necessary capabilities and skills to move forward on this universal push and stand ready to do so.
We wish to fulfil our commitments to achieve the Sustainable Development Goals with a view to guaranteeing a dignified life for all. But given the unjustified unilateral sanctions and the burden of our foreign debt, which stands at over $40 billion, that will not be easy. When one looks at the interest to be paid and the very complex contractual provisions, it is quite clear that 40 per cent of this debt is nothing more than interest growing on a yearly basis. That debt naturally hampers our country and its economic capabilities. In addition, the Sudan is not able to benefit from international financial support initiatives.
I would also like to state here that the agreement on the zero option for foreign debt, which we signed after South Sudan split from the Republic of the Sudan, terminated in 2014. The agreement was renewed for two years, but it is coming to an end this month, without the international commitments on our debts having been met since 2005. No progress has been made in terms of writing off those debts, even though my country was eligible for it.
The Sudan condemns the phenomenon of terrorism, which is why we have to deploy all our efforts and coordinate with other countries to contain the phenomenon. What do we need to do? We need to tackle the roots of the problem by finding just solutions for the international problems that fuel terrorism: exclusion, marginalization and the failure to uphold the rights of people who have been deprived of them. To that end, we have hosted a number of workshops, seminars and forums, the most recent of which was entitled “The Role of the Arab Media in Countering Terrorism”. At that forum, held in Khartoum in August, the Khartoum Declaration was adopted. It reaffirms the importance of combating terrorism, the central role of religious discourse, and the need to ensure that educational curriculums focuses on tolerance and acceptance of the other. The media need to be used in the right way to fight this scourge.
Unfortunately, the future of our planet hinges on the fight against such phenomena as the trafficking in human beings, drug trafficking and other forms of transnational organized crime. These phenomena will be eradicated only if we pool the efforts of the international community and if the States of the world cooperate to stop these evils.
Because of the geographical situation of the Sudan, some have tried to take advantage of my country by making it a platform for trafficking in human beings and drug trafficking. With the help of the international community, we are doing everything we can to fight this exploitation, particularly by strengthening our law- enforcement capabilities and drafting the necessary
legislation to improve communication and coordination. Thanks be to God, we have made significant progress in this area despite the lack of resources.
Israel continues to reject all initiatives aimed at achieving the two-State solution, which is why we have to do everything we can to terminate the last colonial regime in the world. We have to work to implement the two-State solution and create a sovereign Palestinian State with East Jerusalem as its capital.
We attach the greatest importance to the safety, security and stability of South Sudan, for we have historical blood ties with that country. Together with the Intergovernmental Authority on Development and with our partners on the African continent and in the international community we will spare no effort to back our brothers in South Sudan and ensure that peace and security prevail in that country.
With an eye to calming all other hotbeds of tension around the world, we call for a peaceful solution to the crisis in Syria. We must move away from any solution that involves force. We must preserve the territorial integrity of Syria. With respect to Yemen, we reaffirm our support to the Government of President Abdrabuh Mansour Hadi Mansour. With respect to Libya, we reaffirm our support for the Government of President Faiez Mustafa Serraj and will spare no effort to preserve the territorial integrity, security and stability of the country and protect its resources.
I also wish to reaffirm the basic principle of our foreign policy, which is non-interference in the affairs of others. We reaffirm our support for the stability of South Sudan and the Central African Republic. We call upon the international community to spare no effort and to leave no stone unturned in helping these countries overcome the difficulties they are facing. The Sudan calls for dialogue and the renunciation of the use of force when it comes to managing and settling conflicts around the world.
